                  Case 3:19-cv-02000-JR      Document 23     Filed 05/10/21       Page 1 of 2




   Gordon L. Welborn, OSB No. 870965
   E-mail: glw@hartwagner.com
   Lindsay H. Duncan, OSB No. 120974
   E-mail: lhd@hartwagner.com
   HART WAGNER LLP
   439 SW Umatilla Ave.
   Redmond, OR 97756
   Telephone: 541-548-6044
   Facsimile: 541-548-6034
         Of Attorneys for Defendant David Jubb



                                   IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON
                                           PORTLAND DIVISION



   ANNAMARIE MOTIS,                                                        Case No. 3:19-cv-02000-JR

                      Plaintiff,
                                                                          JOINT STATUS REPORT
             v.
   DAVID JUBB and LINFIELD COLLEGE,

                      Defendants.



             In accordance with the Court’s February 8, 2021 Order, the parties submit the following

   Joint Status Report:

             The parallel criminal proceeding is ongoing. A two-week criminal trial is scheduled to

   begin on November 1, 2021.

   ///

   ///

   ///

   ///

     ///
Page 1 – JOINT STATUS REPORT                                              HART WAGNER LLP
                                                                             Attorneys at Law
                                                                       1000 SW Broadway, Suite 2000
                                                                          Portland, Oregon 97205
                                                                         Telephone (503) 222-4499
             Case 3:19-cv-02000-JR         Document 23       Filed 05/10/21       Page 2 of 2




          The parties respectfully propose that the stay continue until after the criminal trial

   concludes. If the court prefers, the parties will continue to provide the court with additional

   status reports every 90 days.

          DATED this 10th day of May, 2021.

                                                          HART WAGNER LLP

                                                   By:    /s/ Lindsay H. Duncan
                                                          Lindsay H. Duncan, OSB No. 120974
                                                          lhd@hartwagner.com
                                                          Of Attorneys for Defendant David Jubb


                                                          SEAN J. RIDELL, ATTORNEY AT LAW

                                                   By:    /s/ Sean J. Riddell
                                                          Sean J. Riddell, OSB#013943
                                                          Sean.riddell@live.com
                                                          Of Attorneys for Plaintiff




Page 2 – JOINT STATUS REPORT                                              HART WAGNER LLP
                                                                             Attorneys at Law
                                                                       1000 SW Broadway, Suite 2000
                                                                          Portland, Oregon 97205
                                                                         Telephone (503) 222-4499
